

116 HR 7604 IH: Democracy in Design Act
U.S. House of Representatives
2020-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7604IN THE HOUSE OF REPRESENTATIVESJuly 13, 2020Ms. Titus introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Administrator of General Services to ensure that the construction and acquisition of public buildings in the United States adheres to the guiding principles for Federal architecture, and for other purposes.1.Short titleThis Act may be cited as the Democracy in Design Act.2.Continuing investigation and survey of public buildingsSection 3303 of title 40, United States Code, is amended by adding at the end the following:(e)Guiding principles for Federal architectureThe Administrator shall ensure that the construction and acquisition of public buildings in the United States adheres to the principles described in the report of the Ad Hoc Committee on Federal Office Space, issued June 1, 1962, and titled Guiding Principles for Federal Architecture. .